34445705               Page. 4 of 4         2021-08-23 17:30:33 GMT      13073330285                From: APEX




                                                                             FILED                      08/23/2021

                                                  Iv a


     1
                                                                               AUG 2 3 2021         Case Number: DA 21-0294
                                                                           Bowen Greenwood
     2                                                                   Clerk of Supreme Court
                                                                            State of Montana
     3
     4
     5
     6                    IN THE SUPREME COURT OF THE STATE OF MONTANA
     7                        SUPREME COURT CAUSE NO. DA 21-0294
     8
     9     STATE OF MONTANA
    10          Plaintiff
    11                                                        ORDER ON MOTION FOR
    12     and                                                EXTENSION OF TIME TO FILE
    13                                                        APPELLANT'S OPENING BRIEF
    14     BOYD VAN FLEET
    15         Defendant
    16
    17
    18     BOYD VAN FLEET                                                      LEED
    19
    20           Appellant,                                                AUG 2 3 2021
    21     Vs                                                             ,vven Greenwood
                                                                      Chan, of Supreme Court
    22                                                                   s- t wat.. r,F rviontana
    23     STATE OF MONTANA
    24
    25           Appellee.
    26
    27
    28           THIS MATTER having come on before the Court upon the First Motion s' -
    29     Extension of Time to File Appellant's Brief filed by Christopher J. King on belw-
    30     the Appellant. The Court having reviewed the same hereby GRANTS the Mot.
    31     for Extension of Time to File Appellant's Brief. The Appellant has thirty (30) d.1
    32     submit the Brief with a cl, 9 date of September 29 9021.
    33           DATED this C         day of August 202.i.
    34

    35
                                                                            ee,
    36
    37     NOTICE TO:
    38
    39     Christopher J King
    40     Chris Christensen
    41